Citation Nr: 1416060	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1963 to June 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  An April 2011 Board decision reopened the matter of service connection for a low back disorder and remanded for additional development and de novo review the matter of service connection for a low back disorder and the left hip claim.  In May 2012 the Board again remanded the case to the RO for additional development.  In October 2013, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).  In December 2013 the Board secured clarification of the VHA opinion.  The Veteran was advised of the opinion and clarification, and was afforded opportunity to respond.


FINDINGS OF FACT

1.  The Veteran's low back complaints in service were acute and resolved; his kyphoscoliosis is congenital/developmental in nature and is not shown to have had pathology superimposed from disease or injury in service; his lumbosacral strain and degenerative joint disease (DJD) are not shown to be directly related to his service; arthritis of the lumbar spine was not manifested in the first year following his discharge from active duty; and a low back disorder is not shown to have been caused or aggravated by his service-connected bilateral knee and left ankle disabilities.

2.  The Veteran's left hip disorder was not manifested in, and is not shown to be related to, his service, or to have been caused or aggravated by his service-connected bilateral knee and left ankle disabilities.



CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3,307, 3.309, 3.310 (2013).

2.  Service connection for a left hip disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  A September 2005 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing; a December 2005 corrective letter explained the evidence necessary to substantiate a claim of secondary service connection, and a March 2006 letter informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and available postservice VA and private treatment reports are associated with his electronic record.  He was afforded VA examinations in June 2006 and April 2011 (with September 2012 addendum) and the Board obtained a VHA medical advisory opinion and clarification opinion as to both issues.  As will be discussed in greater detail below, the Board finds that the medical opinion evidence is now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the September 2010 hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that might help to substantiate the claims.  It is not alleged that the Veteran has been prejudiced by a defect in the conduct of the hearing.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has a diagnosis of kyphoscoliosis/levorotoscoliosis which is a congenital or developmental abnormality (July 1968 VA examination and October 2013 VHA advisory opinion).  A developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Factual Background

The contends that his low back disability resulted from injury sustained in service or, alternatively, that is secondary to his service-connected bilateral knee and left ankle disabilities.  He claims that his left hip disability is also secondary to his bilateral knee and left ankle disabilities.  

The Veteran's STRs show that in September 1964 he complained of a three week history of backache.  The impression was lumbosacral strain.  In February 1966 he reported he fell down about 12 steps two days prior and complained of upper lumbar spine pain.  Difficulty on flexion and left paravertebral spasm were noted on examination; the impression was sprain.  The records are silent for hip complaints or treatment.  

A July 1968 VA examination report notes the Veteran's complaints of back pain with lifting and when it rained.  Examination of the lumbar spine revealed scoliosis.  The examiner noted that this was a congenital scoliosis with a kyphosis of the upper dorsal region.  There were no associated limitations in the range of motion but there was muscle asymmetry that is usually associated with this type of deformity which caused bulging out, considerably more on the left than the right, in all the functional maneuvers.  The diagnosis was kyphoscoliosis of the lumbodorsal spine, cause undetermined, and history of repeated low back strain with no residuals attributable to such trauma found on physical examination.

Private treatment records include a December 1983 note of chronic back pain status post MVA (motor vehicle accident) and an October 1989 X-ray report noting an impression of levoconvex rotoscoliosis of the lumbar spine.  These records are silent for hip complaints or treatment.
On March 2003 VA computed tomography (CT) scan of the lumbosacral spine, the impression was DJD of the lumbar spine.  

On June 2006 VA examination, the Veteran complained of back and hip pain (he reported a left hip injury in 1990 working in a civilian job.  The impression was chronic low back congenital levorotoscoliosis of the lumbar spine and bilateral hip strain.  The examiner opined that levorotoscoliosis is congenital, and is not related to service or to any other joint.  The examiner also opined that it is less likely than not the Veteran's hip pain is related to his knees or his left ankle injury.  

April 2007 VA magnetic resonance imaging (MRI) of the Veteran's lumbar spine showed levoscoliosis, bilateral facet joint degeneration throughout, disc degeneration and herniation at T12/L1, mild ventral effacement of the thecal sac and mild right neuroforamina stenosis.  

In an August 2007 statement the Veteran's VA treating physician indicates that, in view of his symptoms starting while he was in service, his current back pain is "service connected"; it further indicates that his ankle and knee disabilities also likely contributed to his chronic low back pain.  A February 2010 statement by that physician indicates that, in view of the symptoms starting in service, the chronic back, knee and ankle pain "seem to have stemmed from service related injuries" and therefore are service connected.  Further, in an October 2010 statement, the physician opined that gait changes due to the Veteran's knee pain aggravated his back pain and caused hip pain.

On April 2011 VA orthopedic examination the provider opined "it is not likely that the congenital preexisting [low back] condition was permanently worsened by service beyond its natural progression."  Regarding the left hip, the examiner opined "it is not likely related to the knee and ankle complaint" because the Veteran was able to work for the water district for 25 years.  In a September 2012 addendum, the examiner explained that the Veteran recovered from his lumbar strain in service, there were no residuals noted at time of discharge, and there is no clearly documented continuum of care from service until the present.  Regarding the left hip, the examiner explained that there was no severely abnormal gait that could have affected the hip.  The Veteran's low back and left hip disabilities were attributed "most likely to the aging process."  The examiner noted the October 2010 opinion of the Veteran's treating VA physician in support of the Veteran's claims, and stated that he was unable to provide a rationale for the opinions of other physicians.

In October 2013 the Board obtained a VHA medical advisory opinion from  an orthopedic surgeon.  The consulting expert reviewed the record, identified the Veteran's low back disabilities as lumbosacral strain (an acquired pathology first manifest in September 1964), kyphoscoliosis (a congenital/developmental defect first diagnosed in July 1968) and DJD (degenerative joint disease), and explained.  That the findings of kyphoscoliosis and levorotoscoliosis define the same deformity.

The VHA expert noted that DJD is not an appropriate description of the Veteran's disease, but he does have degenerative disc disease (DJD) of the lumbar spine with spondylosis and degeneration of his facets.  The expert opined that lumbosacral strain was more likely than not aggravated by the Veteran active service; however, it was an acute injury from which it appeared based on the record the Veteran "completely recovered by the time of discharge in June 1966."  He explained that there is "[n]o evidence that this injury caused or aggravated his current lumbar spine complaints."  The doctor also noted that the Veteran had another 'back injury' in 1977 from a motor vehicle accident which may have contributed to the strain.  

The consulting expert opined that kyphoscoliosis was not caused or aggravated by the Veteran's active service and based on the record (the Veteran was able to work for 25 years and had no evidence of a long standing gait abnormality) it was not aggravated by his service-connected bilateral knee and left ankle disabilities.  

Regarding the left hip, the expert opined that left hip strain is not likely related to the Veteran's service-connected bilateral knee and left ankle disabilities and explained that the Veteran "was able to work and have a reportedly normal gait for approximately 25 years and it is unlikely that his knee disability led to his hip disability."  The doctor further explained that the Veteran's left hip complaint is more likely a result of the aging process.  

In a December 2013 clarification opinion, the expert stated that there is no evidence to support the idea that a lumbosacral strain pre-existed the Veteran's service, it was first manifested in service in September 1964.  Further, the doctor opined that he found "no evidence of any current pathology related to the lumbosacral strain that was first manifested in service.  The lumbosacral strain appears to be an injury from which [the Veteran] completely recovered and was able to work for 25 years without evidence of difficulties or gait abnormalities."  The expert opined that the Veteran's "degenerative disc disease of the lumbar spine with spondylosis and degeneration of facets (a condition summarily described in the record as DJD), is not related to his lumbosacral strain in service and is related to nonservice related etiologies."  

Analysis

It is not in dispute that the Veteran was seen for low back complaints in service (including lumbosacral strain and kyphoscoliosis), and that he now has lumbosacral strain, kyphoscoliosis, DJD and left hip strain.  What remains for resolution is whether any current low back or left hip disability is related to his service or was caused or aggravated by his service-connected bilateral knee and left ankle disabilities.

Kyphoscoliosis, of itself, is considered a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. § 3.303(c), 4.9.  Although kyphoscoliosis of the lumbodorsal spine was diagnosed in service; there is no evidence (and the Veteran does not claim) that any pathology was superimposed on the Veteran's kyphoscoliosis during service.  Moreover, Dr. R.S. opined that kyphoscoliosis was not caused or aggravated by the Veteran's active service or his service-connected bilateral knee and left ankle disabilities (because he was able to work for 25 years with no evidence of a long-standing gait abnormality).  Consequently, service connection for kyphoscoliosis is not warranted.
Postservice treatment records show that the Veteran has lumbosacral strain and DJD diagnosed.  While he was seen for low back pain complaints in service, no chronic pathology was noted at such times.  The first documentation of postservice treatment for back complaints, after his July 1968 VA examination, was in 1983 (after a motor vehicle accident that occurred about 17 years postservice).  Consequently, service connection for lumbosacral strain on the basis that such disability became manifest in service, and persisted, is not warranted.  And as there is no evidence that DJD of the lumbar spine was manifested in the first postservice year, service connection for such pathology on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  Regarding the left hip, the Veteran's STRs are silent for related injury or complaints.  A chronic left hip disability was not manifested in service.  Consequently, service connection for a left hip disability on the basis that it became manifest in service and persisted is not warranted,  The record does not show, and the Veteran has not alleged that he has, left hip arthritis (and consideration of the chronic disease presumptive provisions 0f 38 U.S.C.A. § 1112 as to that disability is also not warranted).

Accordingly, to establish service connection for his current low back and left hip disabilities, the Veteran must present competent evidence relating such disabilities to a disease or injury in service or secondary to a service connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  The record includes both medical evidence that tends to support the Veteran's claim that his current low back disability is related to service or, alternatively, his current low back and left hip disabilities are related to his service connected knees and left ankle disabilities and medical evidence that is against his claims.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence that tends to support the Veteran's claim in these matters consists of the August 2007, February 2010 and October 2010 statements from his VA treating physician that, in view of the Veteran's reports of symptoms starting while he was in service, his current back pain is "service connected" and gait changes due to his knee pain aggravated his back pain and caused hip pain.  The Board finds that these opinions lack probative value as they do not reflect familiarity with the Veteran's entire pertinent medical history; they rely on the Veteran's accounts of ongoing problems since service (and do not account for the lengthy postservice interval with no back complaints documented); do not discuss the injuries the Veteran sustained in an intercurrent postservice motor vehicle accident; and do not address the June 2006 VA examiner's opinion against the Veteran's claims.  Further,  there is no explanation of rationale for the conclusion that the Veteran's gait changes aggravate his back pain and/or cause hip pain; significantly, the consulting VHA expert noted that the record does not reflect a long-standing history of altered gait.  Accordingly, the Board finds the August 2007, February 2010 and October 2010 VA treating physician's opinions lacking in probative value. 

The June 2006 VA examiner's opinion (which is against the Veteran's claims) also lacks probative value, because it is unaccompanied by explanation of rationale.  

The Board finds that the April 2011 VA examiner's opinion (with September 2012 addendum) and October 2013 VHA orthopedic surgeon's opinion (with December 2013 clarification) are probative evidence in the claims on appeal.  Essentially these opinions are to the effect that the Veteran's low back complaints in service (lumbosacral strain) resolved, and that any current low back disability was not incurred in or aggravated by his service or caused or aggravated by service-connected bilateral knee and left ankle disabilities and that his left hip disability was not caused or aggravated by his service-connected bilateral knee and left ankle disabilities.  The opinions  reflect familiarity with the entire factual record, and are supported by detailed explanation of rationale, with citation to supporting factual data (including the above-cited lengthy postservice interval with no documented complaints, the alternate etiology of an intervening motor vehicle accident, and the lack of evidence of a significant altered gait).  The VHA medical expert is an orthopedic surgeon (who by virtue of training and experience is eminently qualified to provide opinions in the matters).  As his opinion reflects familiarity with the entire record, and includes rationale that points to factual data not addressed in the other opinions, it merits the greatest probative value, and is persuasive.  
The Board has considered the Veteran's own statements relating his low back and left hip disabilities to his service or to his service-connected bilateral knee and left ankle disabilities.  However, he is a layperson, and therefore is not qualified to render an opinion in these matters.  The nexus questions raised by the Veteran's allegations in these matters (nexus of current back disability to complaints in service in the absence of continuity and whether service connected lower extremity disabilities caused or aggravated hip and back disabilities in the absence of documentation of a significantly altered gait) are medical in nature (and incapable of resolution by lay observation).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current low back and left hip disabilities are related to his service or were caused or aggravated by his service-connected bilateral knee and left ankle disabilities.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left hip disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


